Citation Nr: 1128739	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-36 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The Veteran's bilateral hearing loss can not be reasonably disassociated from his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran is seeking entitlement to service connection for hearing loss.  He attributes this condition to his inservice exposure to loud noise from firearms, aircraft engines, rockets, mortars and artillery.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Historically, the Veteran served on active duty in the Air Force from July 1968 to April 1972.  His June 1968 enlistment examination included an audiological evaluation, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
10
0
0

His service treatment records are silent as to any complaints or treatment for hearing loss.  The Veteran's February 1972 separation examination included an audiological evaluation, which revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

Following his discharge from the service, the first evidence noting the Veteran's complaints of hearing loss is his service connection claim filed herein in July 2005.  

In March 2006, a VA audiological examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The Veteran reported an inservice history of daily exposure to jet engines, without hearing protection usage.  He also reported that he was a mortar gunner in Vietnam, and that he was exposed to noise from combat.  An otoscopic examination revealed clear external auditory canals, bilaterally.  Audiometric testing revealed findings reflective of a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran reported the onset of tinnitus during the latter part of his military service.  The report concluded with diagnoses of bilateral, normal sloping to moderately severe, sensorineural hearing loss and tinnitus.  The VA examiner then opined that the Veteran's tinnitus was due to the same etiology as the hearing loss, and that his bilateral hearing loss and tinnitus were not related to his military noise exposure.  In support of this opinion, the VA examiner noted that the Veteran's hearing was normal on his separation examination.  

In July 2008, a second VA audiological examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The Veteran reported a history of tinnitus "for a long time."  The VA examiner noted that no complaints of tinnitus were reported within the Veteran's service treatment records.  The VA examiner then stated:

I concur that the reported tinnitus is likely related to the current hearing loss.  Since no hearing loss occurred in the military i[t] is my opinion that the current hearing loss and tinnitus are not the result of military noise exposure.

In July 2009, a third VA audiological evaluation was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported a history of military noise exposure from aircraft engines, mortars and weapons fire.  He also reported the onset of his tinnitus during his military service.  Following an audiological evaluation, the report concluded with diagnoses of bilateral, mild to moderately severe, sensorineural hearing loss and tinnitus.  The VA examiner then opined that the Veteran's hearing loss was "less likely as not" related to his military service.  In support of this opinion, the VA examiner noted that the Veteran did not have hearing loss during active duty as his separation examination revealed normal hearing sensitivity.  The VA examiner further opined that due to the Veteran's reported onset of tinnitus during service, "it is at least as likely as not" that this condition is related to his military service.

In May 2010, a supplemental VA medical opinion was obtained.  The VA examiner concluded that the Veteran's current hearing loss was "less likely as not" caused by or a result of his military service.  In support of this conclusion, the VA examiner noted that there was "no significant change" in tested thresholds shown on the Veteran's enlistment and separation examinations.  The VA examiner further noted that there was "no documented hearing loss during active duty" and that the Veteran clearly had normal hearing thresholds at discharge.  

In September 2010, the Board remanded this matter to the RO indicating that the May 2010 VA audiological opinion incorrectly found that there was no documented hearing loss during active duty.  Specifically, the Board pointed out that comparison of the audiology reports from the Veteran's June 1968 enlistment examination and his February 1972 separation examination clearly documented an upward shift in all of the tested thresholds in both ears.  The Board also noted that there was no requirement of a "significant change" in tested thresholds during service, and that the opinion should address the issue of whether any of the Veteran's current hearing loss began as a result of the Veteran's inservice noise exposure.  Accordingly, the Board remanded this matter for a supplemental medical opinion to address the issue of whether any degree of the Veteran's current hearing loss began as a result of inservice noise exposure, to include consideration of his documented upward shift in tested thresholds during service.  

In October 2010, a VA supplemental medical opinion was obtained by the RO.  The VA examiner submitting this opinion failed to address the issues identified by the Board, and essentially re-stated the May 2010 opinion.

Initially, the Board finds that a recent audiological examination establishes that the Veteran has a current hearing disability.  38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological examination in March 2006 which revealed a current bilateral hearing loss disability.  38 C.F.R. § 3.385.  

The Veteran contends that he first noticed hearing loss during service, and that this condition has continued ever since.  These statements are competent evidence to relate a history of noise exposure during service and the Veteran's perceived loss in his ability to hear.  See 38 C.F.R. § 3.159(a)(2).  His service personnel records indicate that he served as a policeman in the Air Force, which corroborates his contentions of inservice noise exposure, including aircraft engine noise.  Further, there is no reason to doubt the credibility of his statements.  Accordingly, the Board concludes that the Veteran has a history of noise exposure during service, and has continued to experience diminished hearing since.

In reviewing the medical opinions of record, the Board concludes that none of them adequately address the question of whether any degree of current hearing loss began as a result of inservice noise exposure, to include consideration of his documented upward shift in all of tested thresholds during service.  The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the evidence raises at least a reasonable doubt as to whether the Veteran's current bilateral hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, to the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor, and therefore, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


